Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 1/7/2022 could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a coating layer formed on the microneedles, wherein a length of the microneedles is 300 to 500 m, the microneedles are disposed on the substrate at a density of 28 to 80 microneedles/cm2, and the coating layer comprises a biologically active substance comprising Japanese encephalitis vaccine, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2019/0009070 to Fudoji et al., which discloses a microneedle device (microneedle sheet 10) comprising: a substrate (surface 11); microneedles (microneedles 12) disposed on the substrate (surface 11); and a coating layer (paragraph 40) formed on the microneedles, wherein a length of the microneedles is 300 to 500 µm (paragraph 38), the microneedles are disposed on the substrate at a density of 28 to 80 microneedles/cm2 (paragraph 38), and the coating layer comprises a biologically active substance comprising Japanese encephalitis vaccine (paragraph 33), but Fudoji et al. is not applicable prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783